Citation Nr: 0509170	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran requested a Board hearing on his VA Form 9, dated 
in January 2004.  In a January 2005 letter, the RO notified 
him that it had scheduled his hearing for March 2005.  The 
veteran withdrew this requested for a hearing in February 
2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have a back disability associated 
with injury, disease or event noted during his military 
service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are not available, 
except for the report of the reports of induction examination 
and the associated report of medical history.  The search for 
additional information has been unsuccessful.  

The veteran contends that he is entitled to service 
connection for a back disability.  He reports that he was 
treated for back complaints in service and should not be 
penalized because VA could not find his records.  The veteran 
stated that he turned in all his medical records at his last 
duty station at the USS Reid, located in San Diego, 
California.  The veteran's service representative has asked 
the Board to afford the benefit of the doubt.  

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
medical examination for induction, the report of medical 
history completed at that time of induction, reports of VA 
treatment from 2002, a private medical statement from A. V. 
Rao, M.D., and correspondence received from the Naval Reserve 
Personnel Center.  

The first documented evidence of back disability is shown in 
December 2002 when the veteran reported that he had back pain 
with no history of injury.  A May 2003 VA consultation report 
shows that the veteran was employed at a woolen mill where he 
was required to lift heavy objects.  No history of in-service 
injury was described.  A July 2003 VA treatment report shows 
that a CT scan was consistent with angular disc bulging at L2 
- S1.  A private medical statement submitted by A. V. Rao, 
M.D in February 2004 reflects back pain affecting the 
veteran's ability to work.  None of the records in this case 
draw a connection between the veteran's service and his 
current back diagnosis.  

The current record is supportive of the veteran's claim only 
to the extent that there is evidence of current disability.  
His claim must fail as the other elements for establishing 
entitlement for service connection are not demonstrated by 
the record.  

There is no documentation of treatment in service.  Just as 
important, there are no alternative indicators of back 
disability in service, such as reports of evaluation or 
treatment compiled shortly after the veteran's separation 
from service.  The initial reference to back pain in 2002 is 
the first evidence of complaint and shows that the veteran 
reported no history of injury.  He has given no indication or 
evidence that he had received treatment for back-related 
complaints after service until that date.  This evidence is 
against the veteran as it shows that symptoms associated with 
his current back condition arose at a time too remote to his 
service and have not been medically associated with service.  

Moreover, the veteran has not submitted eyewitness accounts 
from service comrades, family members or acquaintances to 
corroborate his allegation that he had a back disability in 
service; it was suggested he do so on page 2 of VA's letter 
of February 28, 2003.  Such evidence could give rise to an 
inference of continuity of symptomatology from service 
through the present.  

The Board has considered the veteran's contention regarding 
the inservice origin of his current back disability.  
Although the veteran is competent to discuss personal 
experiences, laypersons cannot provide medical evidence 
because they lack the competence to offer medical opinions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
allegations of do not overcome the weight of the evidence 
that shows a back disability was first manifested many years 
after the veteran's separation from military service.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the preponderance of the evidence is 
against the claim for service connection for a back 
disability.  Therefore, the benefit of the doubt doctrine is 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for a back disability is denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the February 2003.  In this letter from the 
RO provided details about the possible sources of evidence 
that might show his entitlement to service connection.  
Specifically, the veteran was informed of the allocation of 
burdens of obtaining the needed information.  He was asked to 
tell VA about any other information or evidence he wanted it 
to get for him.  The RO informed the veteran how the him how 
could prevail on his claims for service connection.  In an 
April 2003 letter, the RO asked the veteran to submit any 
service medical records in his possession.  Later that month, 
the veteran called the RO to say that he did not have any of 
his service medical records.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Furthermore, in the instant case, the 
Board concludes that there are not any errors of timing or 
content in the notices provided to the veteran.  

With respect to the duty to assist, the Board observes that 
the veteran's case encompasses a unique set of circumstances 
due to the absence of service medical records.  In March 
2003, the RO completed a request for records at the Naval 
Reserve Personnel Center in New Orleans, Louisiana, indicated 
as the veteran's last duty station on his DD Form 214.  On 
the basis of an April 2003 reply, the RO made a formal 
determination in the rating decision of June 2003 that these 
records were unavailable, and the veteran was so notified of 
this determination when he received a copy of the April 2003.  
See 38 C.F.R. § 3.159(e) (2004).  

The RO obtained the veteran's VA treatment records.  It also 
provided the veteran an opportunity to provide testimony at a 
hearing in March 2005.  The veteran declined.  

Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a postservice medical 
examination cannot not provide evidence of such past events, 
the Department of Veterans Affairs (VA) is not required to 
provide a medical examination to claimant as part of duty to 
assist when the record does not already contain evidence of 
an in-service event, injury, or disease.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i); See Duenas v. Principi; 
18 Vet.App. 512 (2004).  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.  


ORDER

Service connection for a back disability is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


